Case 21-40363      Doc 23     Filed 07/26/21 Entered 07/26/21 00:17:10        Desc Main
                                Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS

 In re Sheila Martins Souza, Debtor                   Chapter 7, Case No. 21-40363-CJP

               MOTION TO EXTEND TIME TO OBJECT TO [21]
          MOTION FOR RELIEF FROM STAY FROM AUTOMATIC STAY

        Janice G. Marsh, the trustee, requests the court enter an order

    1. Extending for cause, specifically, so that she can perform her statutory duties,
       through August 17, 2021, the time for her to object to the [21] motion for relief
       from the automatic stay filed by LoanCare, LLC for Lakeview Loan Servicing,
       LLC, on July 12, 2021, because the trustee
          a. On July 13, 2021, 11:33 pm, sent an email to the debtor’s attorney to
              request copies of (a) the deed to the real property, located in Winter
              Garden, Florida, the subject of the [21] motion; (b) all outstanding
              mortgages against the property; and (c) a current broker’s price opinion or
              comparative market analysis of the property, to which the trustee has not
              received a response; and
          b. On July 25, 2021, 11:53 pm, sent an email to the debtor’s attorney to
              follow up; and

    2. Granting all other relief to which she is entitled.

                                               Respectfully Submitted,

                                               /s/ Janice G. Marsh
                                               Janice G. Marsh, Trustee
                                               Janice G. Marsh, LLC
                                               210 Park Avenue, No. 356
                                               Worcester, MA 01609
                                               Telephone 978-621-4296
                                               jgmarsh@janicegmarshllc.com
                                               BBO No. 638575

                              CERTIFICATE OF SERVICE

 Mailing Information for Case

 Electronic Mail Notice List
    • Richard King      USTPRegion01.WO.ECF@USDOJ.GOV
    • John T Kozma       john.kozma@gmail.com
    • Janice Marsh      JGMarsh@janicegmarshllc.com, MA44@ecfcbis.com
    • Lawson Williams        lawson.williams@brockandscott.com,
        WBECF@brockandscott.com
Case 21-40363   Doc 23   Filed 07/26/21 Entered 07/26/21 00:17:10   Desc Main
                           Document     Page 2 of 2



                                      /s/ Janice G. Marsh
                                      Janice G. Marsh
